TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 8, 2013



                                      NO. 03-12-00346-CV


        Sarah W. Elliott, as Joint Successor Trustee of The Glen L Weatherman and
       Mildred S. Weatherman Revocable Living Trust; and Margaret W. Clem, as
     Joint Successor Trustee of The Glen L. Weatherman and Mildred S. Weatherman
                             Revocable Living Trust, Appellants

                                                 v.

            Jerald G. Weatherman, Individually and Jerald G. Weatherman, as
     Joint Successor Trustee of the Glen L. Weatherman and Mildred S. Weatherman
                            Revocable Living Trust, Appellee




        APPEAL FROM 198TH DISTRICT COURT OF MCCULLOCH COUNTY
            BEFORE JUSTICES PURYEAR, PEMBERTON AND FIELD
           REVERSED AND REMANDED -- OPINION BY JUSTICE FIELD




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was error in the trial court’s order:

IT IS THEREFORE considered, adjudged and ordered that the order of the trial court is

reversed, and the cause is remanded for further proceedings. It is FURTHER ordered that the

appellee pay all costs relating to this appeal, both in this Court and the court below; and that this

decision be certified below for observance.